Broyles, C. J.
The defendant was convicted of possessing whisky. It is well settled that any person who knowingly aids or abets another person in the commission of a misdemeanor is guilty as a principal. The evidence in the instant ease authorized the jury to find that the defendant was either in possession of the whisky found in his residence, or that he was knowingly aiding a!nd abetting another person (a “bootlegger” who lived -with him) in the possession of the whisky. The cases cited in the brief of counsel for the plaintiff in error are differentiated by their particular facts from this case. The verdict was authorized by the evidence, and the motion for new trial contained the general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.